JOHN W. HUBER, United States Attorney (#7226)

VEDA M. TRAVIS, Assistant United States Attorney (#6449)
Attorneys for the United States of America

Office of the United States Attorney

111 South Main Street, Suite 1800

Salt Lake City, Utah 84111-2176

Telephone: (801)524-5682

 

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF UTAH, CENTRAL DIVISION

 

 

UNITED STATES OF AMERICA, Case No. 1:19-CR-00071 HCN
Plaintiff,
MOTION FOR PROTECTIVE ORDER
VS. .
ANTHONY THOMAS MURDZAK, Chief Magistrate Judge Paul M. Warner
Defendant.

 

 

The United States hereby moves the Court to enter a protective order related to the
disclosure of evidence in this case. Specifically, the United States moves the Court to enter an
order precluding the defendant and their counsel from making disclosures of the information
included in the government’s discovery, other than as necessary to prepare for the defense in this
matter.

The discovery in this matter contains personal identifying information of witnesses and
subjects of the underlying charges in this case. The disclosure of this information to third parties
could potentially put these witnesses and subjects in danger. Because of the volume of discovery
in this case, and because the discovery is comprised of records containing myriad personal
identifying information, redacting such information is not feasible. Moreover, discovery
includes recordings not easily redacted. Therefore, the United States intends to provide

unredacted discovery to counsel for the defendants.

 
In order to balance the need for privacy with the need for disclosure, the United States

requests that the Court enter the attached proposed order.
RESPECTFULLY SUBMITTED on 11" day of July, 2019.

JOHN W. HUBER
United States Attorney

/s/Veda M. Travis
VEDA M. TRAVIS
Assistant United States Attorney

 
